We recognize the seriousness of dealing *Page 559 
with a case the correct disposition of which involves the issue of life or death to a human being.
Appellant was defended by counsel of his own employment. We find two bills of exception in the record. In his motion for rehearing appellant vigorously objects to the qualification attached to both of said bills. We find on examination that the qualifications to neither of said bills of exception were excepted to by appellant. The uniform holding of this court is that in order for the matters contained in the qualifications to a bill of exception to be rejected by us, there must appear an exception taken in the lower court to such qualifications.
However, we are of opinion that whether with or without the aid of the qualifications referred to, neither bill of exception shows error. Appellant did not testify in his own behalf, but relied upon the testimony of other parties to establish an alibi. His witnesses claimed that at the time of the alleged rape he was in bed ill with rheumatism. As affecting the contention of appellant that he was afflicted on the day of the alleged assault, to-wit: August 27th, the state introduced a ten year old girl who testified that on September 1st she walked ten blocks with appellant, and that she saw no signs of his having rheumatism. There is nothing in the record to suggest in the slightest degree that the state attempted to make any improper use of the fact that appellant walked with said girl. Appellant's entire contention in his said two bills of exception is that the jury would put some improper construction upon the testimony of the girl with whom appellant walked. We think the contention wholly without merit. The issue as to whether appellant was afflicted with rheumatism was, to some extent, affected by the testimony of said girl. She seems neither to have suggested nor thought of any proposition such as attaching a wrong motive to appellant walking with her. It does not appear to be suggested that he had any wrong purpose in such conduct. The testimony as to the rape seems plain and practically uncontradicted. The matters of procedure are in conformity with law, and we see no reason for doubting the right of the jury, under the facts, in inflicting the penalty given in their verdict.
The motion for rehearing will be overruled.
Overruled.